Citation Nr: 1017173	
Decision Date: 05/10/10    Archive Date: 05/26/10

DOCKET NO.  07-27 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether a timely substantive appeal of an October 2002 
rating decision that denied entitlement to nonservice-
connected death pension benefits was received.  

2.  Entitlement to nonservice-connected death pension 
benefits.


REPRESENTATION

Appellant represented by:	James A. Lester, Attorney


ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel

INTRODUCTION

The Veteran served on active duty from February 1956 to 
February 1968.  The appellant seeks benefits as the Veteran's 
surviving spouse.

This appeal comes before the Board of Veterans' Appeals 
(Board) from March 2005 and October 2006 decisions of a 
Department of Veterans Affairs (VA) Regional Office (RO) that 
respectively determined that a timely substantive appeal of 
an October 2002 rating decision that denied entitlement to 
nonservice-connected death pension benefits had not been 
received, and that the appellant was not entitled to 
nonservice-connected death pension benefits.


FINDINGS OF FACT

1.  The appellant filed a claim of entitlement to nonservice-
connected death pension benefits in June 2002.

2.  In an October 2002 decision, the RO denied the claim for 
nonservice-connected death pension benefits.  The appellant 
was notified of the decision on October 30, 2002.

3.  In January 2003, the appellant filed a timely notice of 
disagreement as to the denial of her claim for nonservice-
connected death pension benefits. 

4.  A statement of the case (SOC) on this issue was issued in 
March 2004, and mailed to the appellant on June 29, 2004.  
The appellant was informed of her appellate rights, including 
that she had 60 days from the date of the SOC or the 
remainder of one year from the date she was notified of the 
decision in which to appeal whichever was longer; as the 60 
day time period was longer, she had until August 30, 2004, to 
file an appeal.

5.  Both the notice of the rating decision and the SOC were 
mailed to the appellant's address of record and there is no 
indication that either notice letter was returned as 
undeliverable, nor has the appellant so maintained.

6.  Thereafter, no further communication regarding the issue 
was received from the appellant or her representative until 
the appellant's representative submitted argument regarding 
the claim of entitlement to nonservice-connected death 
pension benefits in a November 2004 informal hearing 
presentation.

7.  The appellant did not file a formal appeal within 60 days 
from the date the RO mailed the SOC or within the remaining 
one year period from the date of the mailing of the 
notification of the rating decision, nor did she request an 
extension of time in order to do so.

8.  The appellant's countable annual income for VA pension 
purposes exceeds the established income limit for receipt of 
payment for nonservice-connected death pension benefits.  


CONCLUSIONS OF LAW

1.  The appellant did not file a timely substantive appeal of 
the October 2002 decision that denied the June 2002 claim of 
entitlement to nonservice-connected death pension benefits.  
38 U.S.C.A. §§ 7104, 7105, 7108 (West 2002); 38 C.F.R. 
§§ 20.200, 20.202, 20.300, 20.302, 20.303 (2009).

2.  The criteria for entitlement to nonservice-connected 
death pension benefits have not been met.  38 U.S.C.A. §§ 
1503, 1541, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.3(b)(4), 3.23, 3.271, 3.272 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance Requirements

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

The notice required by the VCAA can be divided into three 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that the claimant is to 
provide; and (3) that VA will attempt to obtain.  Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).

Generally, 38 U.S.C.A. § 5103(a) notice for a DIC case must 
include:  (1) a statement of the conditions, if any, for 
which a Veteran was service-connected at the time of his or 
her death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service- connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  The content 
of the notice letter will depend upon the information 
provided in the claimant's application.  Hupp v. Nicholson, 
21 Vet. App. 342 (2007).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 has been amended to eliminate the requirement 
that VA request that a claimant submit any evidence in his or 
her possession that might substantiate the claim.  73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  

With respect to the claim regarding whether a timely 
substantive appeal of the October 2002 decision that denied 
the claim of entitlement to nonservice-connected death 
pension benefits was received, where the appellant has failed 
to perfect an appeal, the Board must conclude that there is 
no reasonable possibility that providing additional 
assistance would aid in substantiating the underlying claim.  
Thus, VA is not required to take any further action to assist 
the claimant with respect to this claim.  38 U.S.C.A. 
§ 5103(a) (West 2002).  The statutory and regulatory 
provisions pertaining to VA's duty to notify and assist do 
not apply to a claim if resolution of the claim is based upon 
statutory interpretation, rather than consideration of 
factual evidence.  Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).

With respect to the claim for entitlement to nonservice-
connected death pension benefits, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).  In 
particular, a September 2007 letter satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (1).  

As the issue on appeal is controlled by the appellant's level 
of annual income, there is no medical controversy and 
development of any medical evidence would have any bearing on 
the decision.  The appellant has provided financial 
information for the period in question.  38 U.S.C.A. § 5103A, 
38 C.F.R. § 3.159.  

There is no indication in the record that any additional 
evidence relevant to the issue decided herein is available or 
is not part of the claims file.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of the case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Timeliness of Appeal

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely substantive appeal.  38 C.F.R. § 20.200 
(2009).  

A substantive appeal consists of a properly completed VA Form 
9 or correspondence containing the necessary information.  If 
a statement of the case addresses several issues, the appeal 
must either indicate that it is being perfected as to all 
issues or must specifically identify the issues appealed.  38 
C.F.R. § 20.202 (2009).

An appellant may request an extension of the 60-day period 
for filing a substantive appeal for good cause.  The request 
for such an extension should be in writing and must be made 
prior to the expiration of the time limit for filing the 
substantive appeal.  38 C.F.R. §§ 20.202, 20.303 (2009).

By a decision dated in October 2002, the RO denied the 
appellant's claim of entitlement to nonservice-connected 
death pension benefits.  The appellant was notified of the 
decision on October 30, 2002.  In January 2003, she filed a 
notice of disagreement.  A statement of the case was not 
issued until March 2004, and was not mailed to the appellant 
until June 29, 2004, at which time she was notified of her 
appellate rights.  

In the June 2004 mailing of the statement of the case, the 
appellant was informed that she had 60 days from the date of 
the mailing of the statement of the case or the remainder of 
one year from the date she was notified of the decision 
denying her claim in which to file an appeal, whichever was 
longer.  As the 60 day time period was longer, she had until 
August 30, 2004, to file an appeal.

It was not until the appellant's representative submitted 
argument regarding the claim of entitlement to nonservice-
connected death pension benefits in a November 2004 informal 
hearing presentation, however, that the appellant indicated 
her intent to appeal the denial of her claim of entitlement 
to nonservice-connected death pension benefits.  She has not 
argued that there were extenuating circumstances that 
prevented her from filing a timely appeal.  

Nor has the appellant argued that she did not receive 
notification as to her appellate rights in a timely manner.  
Indeed, the Board finds that the appellant was given proper 
notification of the unfavorable rating decision and the laws 
and regulations in the statement of the case.  Specifically, 
the mailing of the statement of the case falls under the 
presumption of regularity for business documents.  That is, 
absent clear and convincing evidence to the contrary, the 
official acts of public officials are presumed to have 
discharged their duty.  Mindenhall v. Brown, 7 Vet. App. 271 
(1994); Ashley v. Derwinski, 2 Vet. App. 62 (1992).

The notification letters were both sent to the appellant's 
last known address of record at that time, and it is not 
indicated that either letter was returned as undeliverable, 
nor has the appellant so maintained.  Further, it appears 
that the RO has continued to send correspondence to the 
appellant at the same address and there is evidence that it 
has been received.  As this presumption of regularity is only 
overcome by clear evidence to the contrary, and no such 
contrary evidence is shown in this case, the date of mailing 
of the statement of the case will be presumed to be the same 
as the date of notification of the statement of the case, 
June 29, 2004.  38 C.F.R. § 20.302.

There is no question that the appellant did not file a formal 
appeal within the 60 days from the date the RO mailed the 
statement of the case or within the remaining one year period 
from the date of the mailing of the notification of the 
rating decision, nor did she request an extension of time in 
order to do so.  Additionally, the appellant has not asserted 
that the Board should consider any extenuating circumstances 
and consider the appeal to be timely filed.

The law is clear that a substantive appeal must be filed with 
the agency of jurisdiction within the appropriate time frame.  
The Board is bound by the laws and regulations of VA.  38 
U.S.C.A. § 7104 (West 2002).  In this case, there is no 
evidence that the substantive appeal was received by a VA 
entity prior to August 30, 2004.

In addition, the appellant has been informed that her appeal 
was untimely, effectively closing the case, and she has been 
informed of her rights to appeal that determination.  The 
evidence does not show that VA performed any action that 
could be construed as continuing the appeal.  Gonzalez- 
Morales v. Principi, 16 Vet. App. 556 (2002).

Because the appellant did not file a timely Substantive 
Appeal with respect to the claim of entitlement to 
nonservice-connected death pension benefits, the Board does 
not have jurisdiction of the issue, and the issue is 
accordingly dismissed.

Death Pension

Death pension benefits are generally available for surviving 
spouses, as a result of the veteran's nonservice-connected 
death.  38 U.S.C.A. § 1541(a) (West 2002).  An appellant is 
entitled to such benefits if the veteran served for 90 days 
or more, part of which was during a period of war; or, if the 
veteran served during a period of war and was discharged from 
service due to a service-connected disability or had a 
disability determined to be service-connected, which would 
have justified a discharge for disability; and, if the 
claimant meets specific income and net worth requirements.  
38 U.S.C.A. § 1541; 38 C.F.R. § 3.3(b)(4).

A surviving spouse who meets these requirements will be paid 
the maximum rate of death pension, reduced by the amount of 
countable income.  38 U.S.C.A. § 1541; 
38 C.F.R. § 3.23.  In determining income for this purpose, 
payments of any kind from any source are counted as income 
during the 12-month annualization period in which received 
unless specifically excluded.  38 U.S.C.A. § 1503; 38 C.F.R. 
§ 3.271.  

In determining annual income, all payments of any kind or 
from any source including salary, retirement or annuity 
payments, or similar income, which has been waived, shall be 
included except for listed exclusions.  38 U.S.C.A. 
§ 1503(a); 38 C.F.R. § 3.271(a).  

Exclusions from income include the expenses of the veteran's 
last illness and burial and for the veteran's just debts, 
debts not incurred to secure real or personal property, if 
paid by the appellant.  38 C.F.R. § 3.272(h).  Such expenses 
may be deducted only for the 12-month annualization period in 
which they were paid.  38 C.F.R. § 3.272(h).  Exclusions from 
income do not include Social Security disability benefits.  
38 C.F.R. § 3.272.  That income is therefore included as 
countable income.  Medical expenses in excess of five percent 
of the maximum income rate allowable, which have been paid, 
may be excluded from an individual's income for the same 12-
month annualization period, to the extent they were paid.  38 
C.F.R. § 3.272(g)(1)(iii).

The rates of death pension benefits (MAPR) are published in 
tabular form in appendix B of Veterans Benefits 
Administration Manual M21-1 (M21-1), and are given the same 
force and effect as if published in the Code of Federal 
Regulations.  38 C.F.R. § 3.21.

The Veteran in this case served on active duty from February 
1956 to February 1968, during the Vietnam War era.  He died 
in January 1999.  Thus, the rate of nonservice-connected 
death pension benefits payable to the appellant depends upon 
her specific income and net worth.  38 U.S.C.A. § 1541; 38 
C.F.R. § 3.3(b)(4).

The appellant filed her original claim for nonservice-
connected death pension benefits in June 2002.  In an October 
2002 decision, the RO denied entitlement to nonservice-
connected death pension benefits, as a result of the 
appellant's income exceeding the allowable limit for the 
award of nonservice-connected death pension benefits.  She 
was also notified that she could reapply for death pension 
when her income dropped or the medical expenses she paid 
increased.  She was further advised that she could submit the 
enclosed VA Form 21-8416, Medical Expense Report and VA Form 
21-0518-1 Improved Pension Eligibility Verification Report if 
her circumstances changed.  The appellant submitted a list of 
medical expenses in December 2002 but did not submit a timely 
substantive appeal, as discussed in the section above.

In May 2006, the appellant submitted a new claim of 
entitlement to nonservice-connected death pension benefits.  
In conjunction with her claim, she submitted a list of annual 
medical expenses she had paid for her spouse, totaling 
$8,286.46.  She additionally indicated that she was currently 
receiving $1,268.00 per month from the Social Security 
Administration, and $648.99 from the Kimberly Clark 
corporation.

In November 2006, the appellant submitted a statement of her 
current financial status, showing that she received $1,253.01 
from the Social Security Administration, and $133.78 from the 
Kimberly Clark corporation.  She denied receiving any other 
wages from employment, interest or dividends, or income from 
any other source.  She additionally denied having any money 
in interest bearing checking accounts, IRA's, Keogh plans, 
etc., stocks, bonds, mutual funds, etc., real property other 
than her home, or any other property.  She also stated that 
she had not paid any educational or vocational rehabilitation 
expenses in the past 12 months.

In a separate written statement, the appellant indicated that 
her net worth was $100,000, and that she had monthly expenses 
of $1,400.00.

In December 2006, the appellant submitted an updated 
statement of her current financial status.  In this 
statement, she indicated that her housing costs were $0.00 
per month, that she spent $300.00 per month on food, $200.00 
per month on "interest", $50.00 per month on clothing, 
$500.00 per month on utilities, and $568.00 per year on 
taxes.  She also noted that she expected additional medical 
expenses for the coming year of $2,000.00 based upon a 
diagnosis of partial complex seizures with secondary 
generalization.  Based upon these numbers, her monthly 
expenses amounted to $1,050.00, for a yearly total of 
$12,600.00 ($1,050.00 X 12) with an additional $568.00 for 
taxes, and an additional $2,000.00 for medical expenses, for 
a grand yearly total of $15,168.00.

In a December 2006 decision, the RO denied the appellant's 
claim of entitlement to nonservice-connected death pension 
benefits because her net worth ($100,000.00 was felt to be 
sufficient to meet her living expenses.  She was notified 
that "net worth" meant the value of her financial assets.  
In calculating net worth, the value of her home was not 
considered, including a reasonable lot area and personal 
effects.  

The following, however, were considered:  whether property 
could readily be converted into cash at no substantial 
sacrifice; life expectancy; number of dependents recognized 
for VA purposes; potential rate of depletion of assets due to 
living and medical expenses; and family income.  She was 
instructed that should her circumstances change, she should 
inform VA.

In a January 2007 notice of disagreement, the appellant 
stated that her financial status was not what it once was 
when her husband was alive.  Currently, she was "barely 
making ends meet."

In her August 2007 substantive appeal, the appellant 
indicated that the actual value of her estate had been 
overstated.  She described her estate as consisting of a 
house and acre lot on an unpaved road with a septic tank.  
The house was surrounded by mobile homes.  In addition, her 
income and expenses had been misstated.  

In a July 2008 report, the appellant indicated her current 
financial status as consisting of "$0.00" net worth.

Based upon correspondence received from the appellant, it 
appears to the Board that when the appellant described her 
net worth as "$100,000.00," she misunderstood the term 
"net worth" to include the value of her home including a 
reasonable lot area and personal effects.  The appellant has 
consistently denied having any financial assets apart from 
her home, and the evidence of record does not support a 
finding of her having any assets other than her home.  

As the evidence does not demonstrate that the appellant has 
any other assets which may form the basis of her "net 
worth," for VA purposes, the Board concludes that the 
appellant's July 2008 report of "$0.00" net worth is the 
more accurate figure and that her net worth is not a bar to 
an award of nonservice-connected death pension benefits.  

The question before the Board, then, is whether the 
appellant's income is above the amount allowable for the 
award of death pension benefits.

As noted above, in May 2006, the appellant submitted 
financial information for the year 2006 reporting income of 
$1,268.00 per month from the Social Security Administration, 
and $648.99 from the Kimberly Clark Corporation.  In November 
2006, however, the appellant submitted a statement of her 
current financial status, showing that she received $1,253.01 
from the Social Security Administration, and $133.78 from the 
Kimberly Clark corporation.  

Neither the amount the appellant receives from the Social 
Security Administration nor the Kimberly Clark corporation 
has been verified.  Accordingly, resolving the benefit of the 
doubt in favor of the appellant, the Board will assume, for 
the purpose of this adjudication only, that for the year 
2006, the appellant received the smaller of the stated sums.  
Thus, she received $1,253.01 from the Social Security 
Administration, and $133.78 from the Kimberly Clark 
corporation.  Using these numbers, the appellant's income for 
the year 2006 was $15,036.12 ($1,253.01 X 12) from the Social 
Security Administration, and $1,605.36 ($133.78 X 12) from 
the Kimberly Clark corporation, for an annual total of 
$16,641.48 ($15,036.12 + $1,605.36).

In support of her claim, the appellant submitted a May 2006 
statement listing the annual medical expenses she had had 
paid for her spouse, totaling $8,286.46.  Because the 
expenses associated with the Veteran's last illness and just 
debts may be deducted only for the 12-month annualization 
period in which they were paid, and the Veteran died in 
January 1999, the $8,286.46 may not be deducted from the 
appellant's income.  38 C.F.R. § 3.272(h).  

However, in December 2006, the appellant submitted a 
statement indicating that she expected to have personal 
annual medical expenses of $2,000.00.  It is not clear that 
she paid similar expenses in 2006, but resolving all doubt in 
her favor, the Board will conclude that the appellant had 
similar personal unreimbursed medical expenses in 2006.

The total maximum annual pension rate (MAPR) for a surviving 
spouse with no dependents, effective December 1, 2005, was 
$7,094.00.  Effective December 1, 2006, it was $7,329.00.  
Effective December 1, 2007, it was $7,498.00.  The MAPR, 
effective December 1, 2008, was $7,933.00.  Effective 
December 1, 2009, the MAPR again was $7,933.00.  
See 38 C.F.R. § 3.23(a)(5); VA Manual M21-1, Part I, Appendix 
B.  

To be deducted from countable income, medical expenses must 
have exceeded 5 percent of the yearly MAPR, or $354.00 
effective December 1, 2005, $366.00 effective December 1, 
2006, $375.00 effective December 1, 2007, and $397.00 
effective December 1, 2008.  

Because the appellant's reported medical expenses exceed 5 
percent of the yearly MAPR's, the medical expenses may be 
deducted from her annual income.  The appellant's other 
monthly and annual expenses ($300.00 per month for food, 
$200.00 per month for "interest", $50.00 per month for 
clothing, $500.00 per month for utilities, and $568.00 per 
year for taxes) are not eligible for deduction from her 
annual income.

Even after deducting the $2,000.00 in medical expenses, the 
appellant's countable income exceeds the annual MAPR's.  For 
example, after deducting the $2,000.00 in medical expenses in 
2006, the appellant's 2006 annual income of $14,338.36 
($16,641.48 minus $2,000.00) exceeds the annual MAPR for 2006 
($7,094.00), barring her entitlement to nonservice-connected 
death pension benefits for 2006.

The Board notes parenthetically that the appellant has not 
claimed entitlement to death pension in the years since 2006.  
She did not submit an accounting of her annual unreimbursed 
medical expenses for the years 2007, 2008, or 2009, or 
statements of annual income for those years.  She has not 
submitted any information suggesting that her income medical 
for the years 2007, 2008, or 2009, were less than those 
reported in 2006 or that her medical expenses were higher.  
The 2006 countable income of $14,338.36 exceeds the MAPR's 
for 2007 ($7,329.00), 2008 ($7,498.00), 2009 ($7,933.00), and 
2010 ($7,933.00).

As the available evidence shows that appellant's annual 
income exceeds the MAPR for the award of nonservice-connected 
death pension benefits for a surviving spouse with no 
dependents for the year 2006, the claim of entitlement to 
nonservice-connected death pension benefits must be denied 
due to excessive yearly income.  

The appellant's countable income exceeds the MAPR.  Thus, the 
application of the principle of reasonable doubt is not 
appropriate in this case.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  


ORDER

A timely substantive appeal of the October 2002 decision that 
denied the claim of entitlement to nonservice-connected death 
pension benefits was not received and the claim is dismissed.

The claim of entitlement to nonservice-connected death 
pension benefits is denied. 



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


